Filed 6/17/16 Marriage of Georgi-Juarez and Juarez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


In re the Marriage of SANDRA
GEORGI-JUAREZ and FERNANDO
JUAREZ.

SANDRA GEORGI-JUAREZ,
                                                                       G050639
     Respondent,
                                                                       (Super. Ct. No. 13D000049)
         v.
                                                                        OPINION
FERNANDO JUAREZ,

     Appellant.



                   Appeal from a judgment of the Superior Court of Orange County,
Glenn R. Salter, Judge. Appeal dismissed.
                   Law Offices of Allan E. Perry and Allan E. Perry for Appellant.
                   John K. York for Respondent.

                                             *               *               *
                                     1. Introduction
              Fernando Juarez (Fernando) appeals from the judgment dissolving his
marriage to Sandra Georgi-Juarez (Sandra). Fernando contends the trial court erred by
ruling that a prenuptial agreement between Sandra and him was unenforceable and by
awarding her temporary spousal support and attorney fees. The judgment from which
Fernando appeals was based on a stipulation reached as a result of settlement negotiations
commenced after the trial court made its ruling. As part of the settlement, Fernando
stipulated that the prenuptial agreement was “void and unenforceable.” Fernando lacks
standing to appeal from a stipulated judgment, and he did not file a notice of appeal from
the order awarding Sandra temporary spousal support and attorney fees. We therefore
dismiss the appeal.
              In a companion case (appeal No. G051351), Fernando challenges the trial
court’s order awarding Sandra $20,000 for attorney fees and costs incurred in this appeal.
Appeal No. G051351 is the subject of a separate opinion.


                            2. Facts and Procedural History
              Sandra and Fernando were married in September 2006. A few days before
they were married, Sandra and Fernando signed a prenuptial agreement. Sandra filed a
petition for dissolution of marriage in January 2013.
              Sandra requested an order for temporary spousal support and attorney fees.
In response, Fernando asserted both he and Sandra waived any right to spousal support in
the prenuptial agreement. By minute order made on July 22, 2013, the trial court ordered
that the issue of the validity of the prenuptial agreement be tried separately. In the same
minute order, the court awarded Sandra temporary spousal support of $2,000 per month
and attorney fees of $7,500.



                                             2
              The issue of the validity of the prenuptial agreement was tried in January
2014. After taking the matter under submission, the trial court ruled by minute order
dated January 30 that the prenuptial agreement was unenforceable.
              After the court’s ruling on the prenuptial agreement, Sandra and Fernando
engaged in settlement negotiations that resulted in a stipulated judgment signed by
Sandra, Fernando, and their respective attorneys. A provision of the stipulation is “[t]he
Prenuptial Agreement executed by the parties on September 22, 2006, is null, void and
unenforceable.” The stipulated judgment recites it is “a complete settlement of all issues
outstanding between the parties” and resolves issues regarding spousal support, division
of assets, and responsibility for debts.
              After signing the stipulated judgment, Fernando refused to sign the form
that would have allowed entry of the judgment and hired new counsel who did not
cooperate in causing the judgment to be entered. In July 2014, Fernando’s new counsel
informed Sandra’s counsel by letter that Fernando was unwilling to permit entry of the
stipulated judgment unless it was amended by deleting the provision on the prenuptial
agreement.
              Later in July 2014, Sandra brought a motion to compel entry of judgment
pursuant to Code of Civil Procedure section 664.6 (section 664.6). By minute order
entered on August 15, 2014, the trial court granted the motion to compel entry of
judgment, and the stipulated judgment was entered on the same day. Fernando filed a
notice of appeal from the judgment.


                                           3. Discussion
              A party who stipulates to a judgment lacks standing to appeal from it.
(Kristine H. v. Lisa R. (2005) 37 Cal.4th 156, 160; In re Marriage of Hinman (1992) 6
Cal.App.4th 711, 716; Papadakis v. Zelis (1991) 230 Cal.App.3d 1385, 1387; Philippine
Export & Foreign Loan Guarantee Corp. v. Chuidian (1990) 218 Cal.App.3d 1058.)

                                                3
Fernando and his counsel signed the stipulated judgment. Because Fernando agreed to
the stipulated judgment, he cannot appeal from it, and its provision declaring the
prenuptial agreement unenforceable is final and binding.
              Fernando does not argue the trial court erred by granting Sandra’s motion
to compel entry of judgment and, therefore, he forfeited any potential claim that the
stipulated judgment was unenforceable or not subject to entry as a final judgment under
section 664.6. (Chicago Title Ins. Co. v. AMZ Ins. Services, Inc. (2010) 188 Cal.App.4th
401, 427-428.) Fernando does not contend his consent to the stipulated judgment was
given under circumstances that might have made that judgment or any part of it invalid;
he challenges only the trial court’s ruling, made by minute order before settlement
negotiations commenced, that the prenuptial agreement was unenforceable. The
judgment, not the minute order, is controlling, and Fernando stipulated to the terms of the
judgment, including the stipulation that the prenuptial agreement was unenforceable.
              At oral argument, Fernando’s counsel argued that Fernando agreed to the
stipulation only to create a judgment by which he could appeal the trial court’s finding
that the prenuptial agreement was unenforceable. The record shows otherwise. The
stipulation was the product of extensive settlement discussions and states it is “a
complete settlement of all issues outstanding between the parties.” Fernando and his
attorney signed the stipulation on May 20, 2014. In a letter dated July 15, 2014,
Fernando’s new counsel stated, in effect, that Fernando had reneged and would not sign
the documents necessary to have the stipulation entered as a judgment unless the
provision regarding the prenuptial agreement was deleted. That move prompted Sandra
to bring the motion under section 664.6.
              Fernando has not challenged the trial court’s order granting the motion
under section 664.6. He has not argued or cited to evidence to show the court erred by
granting the motion. Fernando challenges the trial court’s decision that the prenuptial
agreement was unenforceable; however, the court’s ruling was made by minute order and

                                             4
was never incorporated into a final judgment. The judgment that was entered as the
result of Sandra’s section 664.6 motion included the stipulation by Fernando and Sandra
that the prenuptial agreement was unenforceable.
              Fernando argues the trial court erred by awarding Sandra temporary spousal
support and attorney fees in July 2013. Pendente lite orders awarding temporary spousal
support and attorney fees are directly and immediately appealable. (In re Marriage of
Gruen (2011) 191 Cal.App.4th 627, 637-638; In re Marriage of Tharp (2010) 188
Cal.App.4th 1295, 1311; In re Marriage of Weiss (1996) 42 Cal.App.4th 106, 119.) If an
order is appealable, and a timely appeal is not taken, then the order becomes res judicata
and binding in the case. (In re Marriage of Gruen, supra, at p. 638.)
              The July 22, 2013 order awarding Sandra temporary spousal support and
attorney fees was directly and immediately appealable as a pendente lite order. Fernando
did not file a notice of appeal from that order and therefore lost the ability to challenge it.


                                       4. Disposition
              The appeal is dismissed. Respondent shall recover her costs on appeal.




                                                   FYBEL, J.

WE CONCUR:



ARONSON, ACTING P. J.



IKOLA, J.




                                               5